,-,,~;,.     c;
    - AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1of1



                                                 UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                 v.                                   (For Offenses Committed On or After November 1, 1987)


                        Jose Leonardo Ramirez-Ortiz                                   Case Number: 3:19-mj-22453

                                                                                      Grant L. Eddy
                                                                                      Defendant's Attorney
                                                                                                             ~--·~---·-------~



      REGISTRATION NO. 85910298

      THE DEFENDANT:
       [:gj pleaded guilty to count(s) I of Complaint                                                                    JUN l 8 2019
                                                      ---~--------------+------------

     · D was found guilty to count( s)                                                  ""." , , .                       • ,... .,,,.
         after a plea of not guilty.                                                SOUTflE:-<:·. ;, ..... ,,, ~ i '·" C.·>'.YORNIA
                                                                                                       .
         Accordingly, the defendant is adjudged guilty of such count(s), which invol '" _fo!lo..wmg.0£fe11se(.s);=:_        rr:ourv

      Title & Section                      Nature of Offense                                                            Count Number(s)
      8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                  1

        D The defendant has been found not guilty on count( s)
                                                                               -------------------
        0 Count(s)                                                                dismissed on the motion of the United States.
                         ------------------
                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:
                                        ,/
                                     ,E'hTIME SERVED                             D                                         days

             Assessment: $10 WAIVED [:gj Fine: WAIVED
           [:gj
        [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                             charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Tuesday, June 18, 2019
                                                                                  Date oflmposition of Sentence



                                                                                  nltiLti:CcocK
                                  .-/,,,,-;·p•
                   ...,-,<;/'
      Received -DU_S_M_c~·/+---~--
                       /)

                                                                                     UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                         3:19-mj-22453
